Citation Nr: 1532318	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar spondylosis with spinal stenosis, currently evaluated as 20 percent disabling. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right lower extremity radiculopathy. 

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from July 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In December 2012, the Board remanded the claims for additional development.  Jurisdiction over the Veteran's claims file has been transferred to the RO in Anchorage, Alaska. 

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO and was scheduled for a Board hearing on June 10, 2009.  However, he subsequently cancelled his hearing request and requested that his file be sent to the Board for adjudication.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. §20.704(e) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for a bilateral knee disability, and a bilateral foot disability, have been raised by the record, see February 2013 memorandum from the Appeals Management Center.  It appears that these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Board's December 2012 Remand, it noted that a November 2008 VA examination report showed that the Veteran was possibly receiving SSA benefits "for medical reasons."  The Board further noted that there was other evidence to indicate that the Veteran may currently be in receipt of disability benefits from the SSA, and directed that the AOJ should ascertain whether or not the Veteran is currently in receipt of Social Security disability benefits, and, if so, that it should request copies of the Veteran's SSA medical records used in the determination of any award made by SSA.  Citing 38 U.S.C.A. § 5103 (b)(3), (c)(3); 38 C.F.R. § 3.159 (c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

Following the Board's December 2012 remand, the Veteran submitted a statement from the SSA, dated in December 2012 and received in February 2013, in which the SSA indicated that the Veteran was receiving benefits.  In addition, in February 2013, the Veteran informed a VA examiner that he was receiving disability benefits from the SSA.  See VA examination report, dated in February 2013.  

Given the evidence, it appears that the Veteran is in receipt of disability benefits from the SSA.  The SSA's decision and supporting medical evidence (if any) are not currently of record.  On remand, an attempt should be made to obtain the Veteran's SSA's records. Stegall; see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records.

2.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to an increased rating for service-connected lumbar spondylosis with spinal stenosis, currently evaluated as 20 percent disabling, entitlement to an initial evaluation in excess of 10 percent for service-connected right lower extremity radiculopathy, and entitlement to an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy.  

If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







